Title: To George Washington from David Griffith, 26 April 1787
From: Griffith, David
To: Washington, George



Dear Sir,
Fairfax Glebe 26th Apl 1787

Being under the necessity of immediately discharging some claims against me, I am obliged to call upon my friends for their subscriptions to enable me to avoid a threatning difficulty—My Son waits on you for yours due for the last year, and you will oblige me greatly in discharging it. The Gallery being not yet compleated, no demand has hitherto been made of Pew rent—It has been determined that the Ministers support should remain upon the former footing until that event takes place, which I flatter myself will happen in the course of a very few weeks. With respectful compliments to Mrs Washington, I am Dr Sir, Your most obedt & very huble Servant

David Griffith

